      Case 2:21-cv-00313-JCM-NJK Document 1 Filed 02/24/21 Page 1 of 3



 1   Kevin S. Sinclair, State Bar Number 12277
       ksinclair@sinclairbraun.com
 2   SINCLAIR BRAUN LLP
     16501 Ventura Blvd, Suite 400
 3   Encino, California 91436
     Telephone: (213) 429-6100
 4   Facsimile: (213) 429-6101
 5   Attorneys for Defendant
     NORTH AMERICAN TITLE INSURANCE COMPANY
 6
     DESIGNATED LOCAL COUNSEL FOR SERVICE
 7   PER L.R. IA 11-1(b)
 8   Gary L. Compton, State Bar No. 1652
     2950 E. Flamingo Road, Suite L
 9   Las Vegas, Nevada 89121
10                               UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12     BANK OF AMERICA, N.A.,                            Case No.: 2:21-cv-00313
13                            Plaintiff,                 NORTH AMERICAN TITLE
                                                         INSURANCE COMPANY'S PETITION
14                    vs.                                FOR REMOVAL
15     NORTH AMERICAN TITLE INSURANCE
       COMPANY. DOE INDIVIDUALS I through
16     X; and ROE CORPORATIONS XI through
       XX, inclusive,
17
                              Defendants.
18

19
            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
20
     DISTRICT OF NEVADA:
21
            PLEASE TAKE NOTICE that defendant North American Title Insurance Company
22
     (“North American”) hereby removes the instant action to the United States District Court for the
23
     District of Nevada (the “District Court”), from Nevada’s Eighth District Court in and for Clark
24
     County (the “State Court”), pursuant to 28 U.S.C. §§ 1332, 1441(b) and 1446.
25
            1.      Plaintiff Bank of America, N.A. as Successor by Merger to BAC Home Loans
26
     Servicing, LP (“Bank of America”) first filed this action on February 23, 2021 in the State Court.
27
     Bank of America originally named as a defendant North American. A true and correct copy of the
28

                                            1
              NORTH AMERICAN TITLE INSURANCE COMPANY'S PETITION FOR REMOVAL
      Case 2:21-cv-00313-JCM-NJK Document 1 Filed 02/24/21 Page 2 of 3



 1   Complaint is attached hereto as EXHIBIT ONE.
 2            2.    This Court has jurisdiction over the instant action pursuant to 28 U.S.C. § 1332(a)
 3   because: (i) this action is a civil action pending within the jurisdiction and territory of the United
 4   States District Court for the District of Nevada; (ii) the action is between citizens of different
 5   states; (iii) the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs;
 6   and (iv) all procedural requirements for removal are met.
 7            3.    There is Complete Diversity of Citizenship Here. A corporation is a citizen of the
 8   state where it is incorporated and the state where its principal place of business is located. 28
 9   U.S.C. § 1332(c)(1). Bank of America alleges that North American is a California corporation
10   with its principal place of business in Florida. (Compl. ¶ 2.) Thus, it is a citizen of California and
11   Florida. Bank of America has alleged that it is a national banking association charted under the
12   laws of the United States with its main office in the state of North Carolina. (Compl. ¶ 1.) It is
13   therefore a North Carolina citizen for purposes of diversity of citizenship. Wachovia Bank v.
14   Schmidt, 546 U.S. 303, 319 (2006) (national bank association is citizen of the state where its main
15   office is located). Thus, there is complete diversity of citizenship between and among the parties.
16            4.    The Amount in Controversy Exceeds $75,000. The complaint in this action seeks
17   both monetary and nonmonetary relief. Bank of America contends it is suing on six insurance
18   policies in a total amount of $1,174,724.00, and that it is seeking both attorney’s fees and punitive
19   damages. Thus, the amount in controversy exceeds the jurisdictional minimum of the District
20   Court.
21            5.    North American Timely Filed This Notice of Removal. This action was filed one
22   day ago. Thus, there can be no dispute that North American timely filed the instant notice of
23   removal (i.e., within the 30-day period prescribed by 28 U.S.C. § 1446(b)(1), and less than one
24   year after the action was initiated, as required by 28 U.S.C. § 1446(c)(1)).
25            6.    Notice to the State Court and All Adverse Parties. North American will give
26   notice of this removal to all adverse parties in the action and to the State Court promptly after the
27   filing of the instant Notice of Removal, in compliance with the requirements of 28 U.S.C. §
28   1446(d).

                                              2
                NORTH AMERICAN TITLE INSURANCE COMPANY'S PETITION FOR REMOVAL
      Case 2:21-cv-00313-JCM-NJK Document 1 Filed 02/24/21 Page 3 of 3



 1          7.      All Pleadings from the State Court Action Have Been Attached. The only
 2   pleadings from the State Court Action are attached hereto as EXHIBITS ONE and TWO.
 3          8.      This Notice Complies with Fed. R. Civ. P. 11. This Notice of Removal is hereby
 4   signed pursuant to Fed. R. Civ. P. 11(a).
 5          9.      Accordingly, as North American has complied with all applicable terms of 28
 6   U.S.C. § 1446, it hereby removes this action in intervention from the State Court to the District
 7   Court, and it hereby requests that further proceedings be conducted in the District Court as
 8   provided by law.
 9
     Dated: February 24, 2021                      SINCLAIR BRAUN LLP
10

11
                                                   By:    /s/-Kevin S. Sinclair
12                                                       KEVIN S. SINCLAIR
                                                         Attorneys for Defendant
13                                                       NORTH AMERICAN TITLE INSURANCE
                                                         COMPANY
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
              NORTH AMERICAN TITLE INSURANCE COMPANY'S PETITION FOR REMOVAL
